number release date id office uilc cca_2009041612260450 ------------------------- from -------------------- sent thursday date pm to ------------------- cc ------------------------------------- subject re t additional tax there are court cases that discuss what constitutes disability under sec_72 of the code the one that does a nice summary is a bankruptcy case 204_br_701 copy attached that cites among other cases 106_tc_337 copy attached sec_72 provides meaning of disabled -- for purposes of this section an individual shall be considered to be disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration an individual shall not be considered to be disabled unless he furnishes proof of the existence thereof in such form and manner as the secretary may require s rept supra pincite c b supp pincite states that generally it is intended that the proof of disability be the same as where the individual applies for disability payments under social_security the regulations promulgated pursuant to the statutory authorization contained in sec_72 provide that an individual will be considered to be disabled if he or she is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or to be of long-continued and indefinite duration an individual will not be deemed disabled if with reasonable effort and safety to himself the impairment can be diminished to the extent that the individual will not be prevented by the impairment from engaging in his customary or any other comparable substantial_gainful_activity sec_1_72-17 of the regulations thus the individual has to establish that he was not able to work in the year of the distribution at an activity comparable to the one in which he customarily engage and if he can meet the criteria of the regulations he would be considered disable as defined in sec_72 see 106_tc_337 i think the dwyer v commissioner case is applicable to your case if you have any other questions you can call me at
